Citation Nr: 0826428	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran had active service from January 1979 to January 
1983 and subsequently entered reserve service. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Phoenix, Arizona Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied the 
veteran's claim for entitlement to service connection for 
tinnitus. 

The veteran has not requested a hearing.  Therefore, the 
Board will proceed with review of his claim.


FINDINGS OF FACT

Current tinnitus is not related to active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The duty to notify 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  For claims 
pending on or after May 30, 2008, 38 C.F.R. 3.159 has been 
amended to eliminate the fourth requirement.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Regardless of the new provision, letters issued by the RO in 
July 2005 and August 2006 complied with the previous 
requirement and contained a notation that the veteran should 
send VA any information in his possession that pertained to 
his claim.  This statement served to advise the veteran to 
submit any evidence in his possession pertinent to the claims 
on appeal.

The letters also notified the veteran of the evidence needed 
to substantiate his claim for service connection.  These 
letters satisfied the second and third elements of the duty 
to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the appropriate person or agency.

The United States Court of Veterans Appeals (Court) has also 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran has substantiated his status as a veteran.  The 
July 2005 letter contained notice as to the second and third 
Dingess elements.  The veteran received notice about the 
rating and effective date elements in the August 2006 letter.  
The timing deficiency with regard to this notice was cured by 
readjudication of the claim in a July 2007, supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Thus, all required notice was given. 


The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has claimed entitlement 
to service connection for tinnitus due to noise exposure, 
during his term of enlistment, from avionics with helicopters 
and airplanes.  The RO has obtained all the evidence reported 
by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent a VA examination for 
tinnitus in August 2005.  The VA examiner reviewed the 
veteran's claims file and a record of the examination was 
associated with the claims file.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1113.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for 
complaints of, or treatments for, tinnitus.  

The veteran's hearing tested normal at his January 1979 
enlistment exam, a January 1981 audiogram, and his January 
1983 separation exam.  However, the veteran was treated for a 
right ear infection, diagnosed as serous otitis, in September 
1979 and in May 1983, after transferring to the reserves; he 
suffered a right ear infection that was diagnosed as mild 
otitis.  

At an August 1983 VA exam for a back condition, the examiner 
reported that the veteran's ears were normal and no 
complaints were noted.

In March 2004, the veteran presented for VA treatment with 
complaints of tinnitus, but denied any hearing loss.  He 
reported a one month history of symptoms.  

At VA outpatient treatment in May 2004, he reported a six 
month history of tinnitus.  His ears were noted as being 
physically normal, but he was recommended for an audiology 
evaluation to determine if tinnitus was related to any 
possible sensorineural hearing loss.  

As a result of a, September 2004, audiological evaluation, 
the veteran was diagnosed as having mild sensorineural 
hearing loss in addition to tinnitus.  The attending 
audiologist noted that his speech discrimination scores were 
excellent and that he was not currently a candidate for 
hearing aids.  

The veteran received a VA examination for tinnitus in August 
2005.  The veteran denied any post-service noise exposure and 
stated that while on active duty he was exposed to artillery 
noise and noise due to his work with avionics.  The veteran 
noted that his tinnitus had been constant, bilateral, and 
severe since service.  The examiner found that the veteran's 
hearing was within normal limits, for rating purposes, in 
both ears

The August 2005 examiner reviewed the veteran's claims file, 
including service medical records, and concluded that his 
tinnitus was less likely than not related to military 
service.  The examiner acknowledged that the veteran stated 
that his tinnitus began while he was on active duty, but 
based his opinion on the fact that the service medical 
records do not reflect any hearing change during service.  
The examiner stated that since there was no hearing shift 
during the veteran's service, and his hearing was normal at 
enlistment and separation, that it was less likely than not 
that present tinnitus is secondary to in service noise 
exposure.

The examiner reviewed the veteran's records and noted that 
they were silent for prior complaints of tinnitus.  The 
examiner further noted that the veteran had been seen on 
numerous occasions, and received multiple VA audiological 
examinations, but had not reported any symptoms of tinnitus 
prior to the filing of his claim for entitlement to service 
connection for tinnitus.  

Analysis

With regard to the three elements of service connection, the 
veteran has a current diagnosis of tinnitus and an in-service 
injury in the form of an ear infection is documented.  The 
veteran is also competent to report in-service exposure to 
noise, and such exposure is consistent with the nature of his 
service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet App 370 (2002).  

The determinative question is whether there is a nexus 
between an in-service injury or disease and a current 
disability.

The veteran has stated that current tinnitus is attributable 
to his in-service noise exposure.  As noted above, he is not 
competent to render an opinion on matters of medical 
causation.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  The veteran is competent to report continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  However, the veteran's reports of 
symptomatology are not consistent.  Specifically: in March 
2004 he reported a one month history of tinnitus; while in 
May 2004 he reported a six month history; in September 2004 
he reported a one and a half year history of tinnitus; on 
July 1, 2005 he reported a "many year" history; and on July 
29, 2005 he reported experiencing symptoms for twenty five 
years.  

After filing his claim, the veteran stated that he did not 
seek treatment for many years after service because he did 
not know the significance of the problem.  He stated that he 
only became aware of the condition of tinnitus after speaking 
with other veterans who advised him to seek a VA examination.  
This does not explain, however, why the veteran initially 
reported in 2004 that tinnitus had been of recent onset.

The absence of any clinical evidence of the claimed 
disability for decades after service constitutes negative 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The silent record weighs the evidence 
against a finding that the veteran experienced tinnitus in 
service or ever since service.

The veteran's service medical records and VA treatment 
records are silent for symptoms and complaints of tinnitus 
prior to 2005.  In 2005, the VA examiner had the benefit of a 
review of the veteran's medical records and claims file, and 
provided an opinion that addressed the timing of the 
veteran's symptoms and provided a rationale for his 
conclusion, which was against the claim.  The examiner opined 
that any current tinnitus was not the result of noise 
exposure in the military since there was no sensorineural 
hearing loss in service (or compensable sensorineural hearing 
loss after service) and the symptoms were not reported until 
more than two decades after his active duty service.  

Because the weight of the competent evidence is against a 
link between the veteran's service and his tinnitus, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve reasonable doubt in favor of 
the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, supra.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


